Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July 1, 2008 to July 31, 2008 CITYVIEW CORPORATION LIMITED SEC File No. 00028794 Level 9, 28 The Esplanade, Perth Western Australia 6000 (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F). Form 20-Fþ Form40 -F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CITYVIEW CORPORATION LIMITED (Registrant) Dated: August 22, 2008 (Signed by) P M SMYTH Chief Executive LIST OF AUSTRALIAN STOCK EXCHANGE (ASX) DOCUMENTS For the month of July 1, 2008 to July 31, 2008 Update to Shareholders, July 2008 Quarterly Report REPORT FOR THE QUARTER ENDED 30 June 2008 SUMMARY FACT SHEET Company Details Principal Place of Business Level 9 and Registered Office: 28 The Esplanade Perth Western Australia 6000 Australia Telephone: (618) 9226 4788 Fax: (618) 9226 4799 E-Mail: info@cityviewcorp.com Internet: www.cityviewcorp.com CEO P. M. Smyth Directors: R.J.F. Brothers P. de Chazal I. R. Egan N. Hoexter Company Secretary P. Williams Advisory Board C.Maher B. de Boer D. Boote K. Sylvester L.Wale Auditor: Somes & Cooke ASX Symbol: CVI NASD Symbol: CTVWF FSE Symbol: C4Z Australian Share Registry: Computershare Investor Services Pty. Ltd. US Share Registry: Computershare Trust Company Inc Market Capitalisation at 30 June 2008 Shares on Issue 438,033,895 Options on issue 96,550,403 Fully Diluted Capital 534,584,298 Trading Volume AUS NASD/FSE TOTAL MONTH VOLUME VOLUME VOLUME April 2008 62,777,843 1,583,526 64,361,369 May 2008 166,794,626 1,737,824 168,532,450 June 2008 156,686,577 1,761,371 157,447,948 TOTAL During the Quarter CityViews technical team completed a full due diligence evaluation of the three offshore blocks 15/06 (Operator ENI), 17/06 (Operator Total) and 18/06 (Operator Petrobras) in which Falcon Oil SA holds a 5% interest and blocks 6/06 (Operator Petrobras) in which it holds a 10% interest. Also during the Quarter a study continued on the viability of relocating from USA to West Africa the refinery which has been under exclusivity to CityView. Metals CityView has increased its holding in Fortitude Minerals Limited (Fortitude) to 23,662,122 shares out of a total of 58,237,322 shares, representing a 40.5% interest in Fortitude. Diamonds CityView has converted its right to acquire 100% of Canzar Resources Limited (Canzar) into a 10% net profits interest of Canzars percentage share of the Luachisse and Nhefo alluvial diamond concessions being: Canzars percentage Area Luachisse 41% 2700 km² Nhefo 42% 3280 km² Cameroon Because of the size and continuing growth of its Angolan projects, CityView has entered into discussions to transfer its potential Cameroon interests. Corporate During the Quarter CityView concluded negotiations with Pensador Resources Inc. (Pensador) to finance the projects in which CityView holds interests or is currently evaluating. Pensador has undertaken to secure underwriting which will aggregate on completion approximately US$1.1 billion in equity. As a first step, in exchange for 3.4 million Pensador shares at a price of US$20 per share, CityView has agreed to transfer to Pensador its rights to and interests in certain energy opportunities in Angola. CityView has also increased its potential holding in Pensador by a further 800,000 shares at a price of US$15 per share from funds received from two UK investment groups who subscribed for 75 million CityView shares at a price of 22.2 cents Aust per share. Following the Pensador proposal, Price WaterhouseCoopers completed a report on the underlying value of CityView shares. This report included the research work undertaken by the Caplin analyst team who have carried out a comprehensive review of CityView assets. Finance Underwriting Facility Cash at Bank & Outstanding debtors at 30 June 2008 Expenditure for the Quarter US$ 100,000,000.00 Aus$ 1,282,755.00 Aus$ P M Smyth- Chief Executive Officer 14 July, 2008 INFORMATION SUPPLIED TO AUSTRALIAN SECURITIES INVESTMENT COMMISSION (ASIC) For the month of July 1, 2008 to July 31, 2008 PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION
